[1] Joe Rose was accused by the county attorney of Maricopa county of grand larceny, alleged to have been committed as follows:
"The said Joe Rose on or about the 21st day of October, 1937, and before the filing of this information, at and in the County of Maricopa, State of Arizona, did then and there, wilfully, unlawfully and feloniously, steal, take and drive away one certain motor vehicle, to-wit, one Ford Coach Automobile, Engine No. AB5010332, Serial No. AB5010332, the personal property of one Angel Portillo."
He was tried before a jury which returned a verdict of guilty, and was sentenced to imprisonment in the state prison for a term of years. An appeal was taken to this court, and the record and reporter's transcript of the evidence at the trial filed, but nothing further was done, and the Attorney General moved that the case be submitted on the record. Under these circumstances, we examine the record for fundamental error only.
[2, 3] The information properly charges grand larceny; the jury returned a verdict finding defendant guilty of that crime upon evidence which was sufficient *Page 22 
to sustain the verdict, and the sentence imposed by the court was according to law.
No fundamental error appearing, the judgment is affirmed.
McALISTER, C.J., and ROSS and LOCKWOOD, JJ., concur.